BARPIAM, Justice.
The defendant Clarence Thomas was charged by bills of information with actual and constructive possession and control of a barbiturate, in violation of R.S. 40:1033, and with simple criminal damage to property with damages totaling less than $500.00, in violation of R.S. 14:56. Not guilty pleas were entered to both charges, and after the court disposed of certain objections of defense counsel, the cases were tried, and defendant was found guilty of both offenses. For the possession of a barbiturate he was sentenced to six months in parish jail, the sentence to be suspended on good behavior, and for the simple criminal damage to property he was sentenced to pay a fine of $100.00 plus costs. He has appealed.
The State calls attention to our lack of appellate jurisdiction. Since each of the offenses for which the defendant was tried was a misdemeanor and since the sentence imposed in one did not exceed six months and the fine imposed in the other was not in excess of $300.00, this court is without jurisdiction of the appeal in either case. La.Const, of 1921, Art. VII, Sec. 10(5); State v. Brown’s Thrift City Ethical Pharmacy, Inc., 255 La. 827, 233 So.2d 531 (1970); State v. Allen, 256 La. 341, 236 So.2d 490 (1970); State v. Knox, 256 La. 379, 236 So.2d 771 (1970).
The appeal is accordingly dismissed.